                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division



  Opt Out Services LLC,

                               Plaintiff'.

                       -V-
                                                           Civil Action No. l:19-cv-676
                                                           Hon. Liam O'Grady
  OPTOUTPRESCREENED.COM,
                                                           Hon. John F. Anderson
  OPTOUTPRESCREENING.COM,OPTOUTPRE-
  SCREEN.COM, WWWOPTOUTPRESCREEN.COM,
  POPTOUTPRESCREEN.COM,OPT-
  OUTPRESCREEN.COM,


                               Defendants.




                                             ORDER


       Before the Court is the Plaintiffs Motion for Default Judgment. Dkt. 14. Judge

Anderson issued a Proposed Findings of Fact and Recommendations on October 4,2019. Dkt.

18. The Court has reviewed the pleadings in this case, as well as the Proposed Findings of Fact

and Recommendations, and hereby APPROVES and ADOPTS the findings of Judge Anderson.

       Plaintiffs Motion for Default Judgment is hereby GRANTED. Judgment is entered in

favor of Opt Out Services LLC and against each of the above-captioned domain names pursuant

to Count I ofthe Complaint(Dkt. 1)alleging a violation of the Anti-Cybersquatting Consumer

Protection Act(15 U.S.C. § 1125(d)(1)(C)). VeriSign, Inc. shall change the registrar of record

for the domain names optoutprescreened.com, optoutprescreening.com, optoutpre-screen.com,

wwwoptoutprescreen.com, poptoutprescreen.com,and opt-outprescreen.com to GoDaddy.com

LLC, Plaintiffs choice of registrar, and that GoDaddy.com LLC register the domain names in
